Citation Nr: 1709945	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-00 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable disability rating for corneal scar of the left eye, with retained foreign body.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from August 1976 to May 1983. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

When this case was before the Board in February 2015, the Board denied entitlement to service connection for PTSD and also found the Veteran had not submitted a timely substantive appeal with respect to his claim for an increased rating for his left eye corneal scar.

The Veteran appealed the above-noted February 2015 Board decisions to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order, the Court set aside the Board's February 2015 decision with respect to the Veteran's appeal for service connection for PTSD, and also found the Veteran did submit a timely substantive appeal with respect to his claim for an increased rating for his left eye corneal scar. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds additional development is necessary prior to final adjudication of the above-noted claims.  Initially, the Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  

To date, the Veteran has not been afforded a VA examination in response to his claim for service connection for PTSD.  However, the Veteran has provided copious statements wherein he described experiencing symptoms that may be associated with PTSD.  In addition, his service treatment records (STRs) confirm his exposure to his claimed stressful experience.  Specifically, the Veteran's STRs indicate he was exposed to a gun blast when a fellow service member shot a blank M-16 round in his face.  Based on the foregoing, the Board finds sufficient evidence to satisfy the low threshold necessary to obtain a VA examination in this case. 

In addition, the Veteran was not afforded a VA examination with respect to his claim for an increased rating for his service-connected left eye disability.  In this respect, the Board notes the Veteran is currently incarcerated at a state prison facility in Arkansas.  To date, the Board finds the RO has not complied with the requirements of M21-1, Part III, Subpart iv, Chapter 3, Section F.  This procedure manual section lays out specific guidelines for the RO to follow to obtain examinations of incarcerated veterans.  See M21-1, III.iv.3.F.2.d.  These provisions require the RO and local VHA medical facility to coordinate with the appropriate prison authorities to obtain an examination either at a VA medical facility, or at the prison by visiting VHA personnel or contracted VHA medical providers, or alternatively, by prison medical providers at VA expense.  In this respect, the Veteran has indicated he underwent an escorted VA examination at a VA medical facility in 1992 when he was previously incarcerated.  The above-noted manual reference also specifically indicates the RO must document all steps taken to obtain an examination.  Id; see also DMA Fact Sheet 11-001 (which establishes a list of best practices for disability examinations for incarcerated veterans).  In this case, the Board finds the RO has not yet satisfied its duty to assist this Veteran, as the above-referenced procedural requirements have not been fully complied with.  
On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected left eye disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct any required testing or concludes that certain required testing is not necessary, he or she should clearly explain why that is so.

3. The Veteran also should be afforded an examination by a VA psychiatrist or psychologist to determine if the Veteran warrants a current diagnosis of PTSD due at least in part to his exposure to an M-16 muzzle blast in service.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  Based on a review of the Veteran's pertinent history and the examination results, a diagnosis of PTSD due to his muzzle blast exposure during active service should be confirmed or ruled out.  

If the examiner determines PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis.     

In this regard, the examiner must discuss and consider the Veteran's reports.  A complete rationale must be provided for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4. The RO should also undertake any other development it determines to be warranted, to specifically include properly documenting all steps taken to obtain the above-noted VA examinations in accordance with M21-1, III.iv.3.F.2.d and DMA Fact Sheet 11-001.  

5. Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


